Case:15-22647-MER Doc#:53 Filed:03/07/19                 Entered:03/07/19 10:44:48 Page1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re                                     )
        TRIPTELEVISION, LLC               )     Case No. 15-22647-MER
                                          )     Chapter 7
                              Debtor(s)   )
_____________________________________________________________________________

  NOTICE OF THE JOHNSON LAW FIRM’S FIRST AND FINAL APPLICATION FOR
               ALLOWANCE OF ATTORNEY FEES AND EXPENSES
_____________________________________________________________________________

                         OBJECTION DEADLINE: MARCH 28, 2019.

         YOU ARE HEREBY NOTIFIED that The Johnson Law Firm (“JLF”) has filed an
APPLICATION FOR ALLOWANCE OF ATTORNEY FEES AND EXPENSES with the
bankruptcy court and requests the following relief: approval of attorney fees in the amount of
$13,333.33 and expenses in the amount of $119.60, for a total amount of $13,452.93. JLF was
employed pursuant to the terms of a Contingent Fee Agreement. The Agreement provides for
payment to JLF for services rendered of one-third (33 1/3%) of any monies actually recovered. The
Agreement also provides for reimbursement of all reasonable costs and expenses expended by JLF
in its representation of the Trustee. JLF recovered $40,000.00 for the benefit of the estate on
account of the transfers described below. Under the terms of the Contingent Fee Agreement
approved by the Court, JLF is entitled to payment equivalent to 33 1/3% of the $40,000.00 that it
recovered, or $13,333.33. During the period for which compensation is sought, JLF provided the
following services: researched potential claims of civil conspiracy and fraudulent transfer against
Rich Media Exchange, LLC, Streamside Productions, LLC and Kulin Strimbu (together, the
“Defendants”) pursuant to 11 U.S.C. § 548 and the Colorado Uniform Fraudulent Transfer Act,
C.R.S. § 38-8-101 et seq relating to the alleged transfer all of the Debtor’s tangible and intangible
assets; made demand for return of the transfers; drafted and filed complaint; conducted discovery;
negotiated settlement for $40,000.00 in exchange for dismissal of the adversary proceeding and a
mutual release; drafted settlement agreement; moved for, and received, approval of the settlement.

       JLF believes that the fees and expenses requested are reasonable and necessary in this case,
considering the risks involved and the complexity of the legal issues. Payment of the amounts
requested by JLF will not prejudice the rights of any creditor in the Chapter 7 case (including the
Trustee) holding a claim of equal or higher priority, as there will be sufficient monies in the
bankruptcy estate to pay all Chapter 7 administrative claims entitled to priority under 11 U.S.C.
507(a)(2). In addition, there will be monies available for distribution to unsecured creditors.

       If you oppose the motion or object to the requested relief your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
Case:15-22647-MER Doc#:53 Filed:03/07/19   Entered:03/07/19 10:44:48 Page2 of 2


other interested parties.

Dated: March 7, 2019.


                                 Respectfully submitted,

                                 THE JOHNSON LAW FIRM

                                 /s/ Lars Johnson
                                 Original Signature on File
                                 Lars Johnson, #34344
                                 PO Box 10
                                 Eagle, CO 81631
                                 Phone: 970-688-0436
                                 Lars_johnson@me.com
                                 ATTORNEYS FOR THE TRUSTEE
